  Case 1:19-mj-00776-TAB Document 1 Filed 08/20/19 Page 1 of 1 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
       vs.                                       )     CAUSE NO. 1:19-mj-0776-TAB
                                                 )
THOMAS MATTHEW MCVICKER,                         )
         Defendant.                              )




                    COURTROOM MINUTE FOR AUGUST 19, 2019
                  HONORABLE TIM A. BAKER, MAGISTRATE JUDGE

       Parties appear for a Rule 5(c)(3) hearing on an indictment filed on out of the Southern

District of Alabama. Defendant appeared in person and by counsel Gwen Beitz. Government

represented by AUSA Barry Glickman. USPO represented by Courtney Ratzlaff.

       Gwen Beitz was appointed counsel for Defendant.

       For the reasons stated on the record, the parties moved to continue the hearing, and the

Court granted the same. The hearing is therefore continued and is RESET for WEDNESDAY,

AUGUST 21, 2019, at 1:30 p.m. in Courtroom 238.

       Defendant remanded to the custody of the US Marshals.



       Date: 8/20/2019                                 _______________________________
                                                        Tim A. Baker
                                                        United States Magistrate Judge
                                                        Southern District of Indiana


Distribution to counsel via electronic notification.
